 

Nestbuilder.com Corp.



 



 

 

STOCK PURCHASE AGREEMENT

Series A Convertible Preferred Stock



 

 

 

   

 

 

STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (this “Agreement”) is entered into as of
__________________, 2019, by and between Nestbuilder.com Corp., a Nevada
corporation (the “Company”) and ___________________________ (the “Purchaser”).
The Company and the Purchaser may be referred to as a “Party” and collectively
as the “Parties.”

 

ARTICLE 1

PURCHASE OF THE SHARES

 

The Purchaser hereby irrevocably offers to purchase from the Company
___________________________ (_________) shares of Series A Convertible Preferred
Stock of the Company (the “Shares”) at a per-share purchase price of Twenty Five
Cents ($0.25) per share, for a total purchase price of _______________________
Dollars ($____________) (the “Purchase Price”), which amount, when and if
accepted by the Company, will constitute the payment by the Purchaser of the
Purchase Price for the Shares.

 

ARTICLE 2

CLOSING AND DELIVERY

 

2.1 Closing. Upon the terms and subject to the conditions set forth herein, the
consummation of the purchase and sale of the Shares (the “Closing”) shall be
held simultaneous with the execution of this Agreement, or at such other time
mutually agreed upon between the Company and the Purchaser, but not later than
the date that is 30 days following the date hereof (the date the Closing occurs,
the “Closing Date”). The Closing shall take place at the offices of the Company,
or by the exchange of documents and instruments by mail, courier, facsimile and
wire transfer to the extent mutually acceptable to the Parties hereto.

 

2.2 Deliveries at Closing. At the Closing:

 

  (a) The Company shall deliver to the Purchaser the Shares, which shall be
uncertificated and shall be registered in the name of the Purchaser on the books
of the Company.

 

  (b) The Purchaser shall deliver to the Company the Purchase Price and the
Investor Questionnaire.

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

3.1 Representations and Warranties of the Company. The Company represents and
warrants as of the date hereof as follows:

 

3.1.1 Authority of the Company. The Company has the full right, power and
authority to enter into this Agreement and to carry out and consummate the
transactions contemplated herein.

 

 1 

 

 

3.1.2 Existence of the Company. The Company is a corporation duly organized,
validly existing, and in good standing under the laws of the State of Nevada.
The Company has all requisite limited liability company power, franchises,
licenses, permits and authority to own its properties and assets and to carry on
its business as it has been and is being conducted.

 

3.1.3 Authorization. All actions on the part of the Company necessary for the
authorization, execution, delivery and performance of this Agreement by the
Company and the performance of the Company’s obligations hereunder has been
taken or will be taken prior to the issuance of the Shares. This Agreement, when
executed and delivered by the Company, shall constitute valid and binding
obligations of the Company enforceable in accordance with their terms, subject
to laws of general application relating to bankruptcy, insolvency, the relief of
debtors and, with respect to rights to indemnity, subject to federal and state
securities laws.

 

3.1.4 Valid Issuance of Shares. The Shares, when issued, sold and delivered in
accordance with the terms and for the consideration set forth in this Agreement,
will be validly issued, fully paid and nonassessable and free of restrictions on
transfer other than restrictions on transfer under applicable state and federal
securities laws and liens or encumbrances created by or imposed by the
Purchaser.

 

3.1.5 Governmental Consents. All consents, approvals, orders, or authorizations
of, or registrations, qualifications, designations, declarations, or filings
with, any governmental authority required on the part of the Company in
connection with the valid execution and delivery of this Agreement, the offer,
sale or issuance of the Shares, or the consummation of any other transaction
contemplated hereby shall have been obtained, except for notices required or
permitted to be filed with certain state and federal securities commissions,
which notices will be filed on a timely basis.

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

4.1 Representations and Warranties of the Purchaser. To induce the Company to
enter into this Agreement and to consummate the transactions contemplated
hereby, the Purchaser represents and warrants as of the date hereof as follows:

 

4.1.1 Investment Purpose. The Purchaser represents that it is purchasing the
Shares for its own account, with the intention of holding the Shares, with no
present intention of dividing or allowing others to participate in this
investment or of reselling or otherwise participating, directly or indirectly,
in a distribution of the Shares, and shall not make any sale, transfer, or
pledge thereof without registration under the Securities Act of 1933 (the
“Securities Act”) and any applicable securities laws of any state unless an
exemption from registration is available under those laws.

 

 2 

 

 

4.1.2 Access to Information. The Purchaser acknowledges that the Purchaser has
been furnished with such financial and other information concerning the Company,
the managers and officers of the Company, and the business and proposed business
of the Company as the Purchaser considers necessary in connection with the
Purchaser’s investment in the Shares. Purchaser has also had an opportunity to
review the public filings of the Company available in the Securities and
Exchange Commission’s EDGAR database. As a result, the Purchaser is thoroughly
familiar with the proposed business, operations, properties and financial
condition of the Company and has discussed with management of the Company any
questions the Purchaser may have had with respect thereto. The Purchaser
understands:

 

(i) The risks involved in this investment, including the speculative nature of
the investment;

 

(ii) The financial hazards involved in this investment, including the risk of
losing the Purchaser’s entire investment;

 

(iii) The lack of liquidity and restrictions on transfers of the Shares; and

 

(iv) The tax consequences of this investment.

 

The Purchaser has consulted with the Purchaser’s own legal, accounting, tax,
investment and other advisers with respect to the tax treatment of an investment
by the Purchaser in the Shares and the merits and risks of an investment in the
Shares.

 

4.1.3 Shares Part of Private Placement. The Purchaser has been advised that the
Shares have not been registered under the Securities Act, or qualified under the
securities law of any state, on the ground, among others, that no distribution
or public offering of the Shares is to be effected and the Shares will be issued
by the Company in connection with a transaction that does not involve any public
offering within the meaning of section 4(2) of the Securities Act and/or
Regulation D as promulgated by the Securities and Exchange Commission under the
Securities Act, and under any applicable state blue sky authority. The Purchaser
understands that the Company is relying in part on the Purchaser’s
representations as set forth herein for purposes of claiming such exemptions and
that the basis for such exemptions may not be present if, notwithstanding the
Purchaser’s representations, the Purchaser has in mind merely acquiring the
Shares for resale on the occurrence or nonoccurrence of some predetermined
event. The Purchaser has no such intention.

 

4.1.4 Further Limitations on Disposition. Purchaser further acknowledges that
the Shares are restricted securities under Rule 144 of the Securities Act and,
therefore, if the Company, in its sole discretion, chooses to issue any
certificates reflecting the ownership interest in the Shares, those certificates
will contain a restrictive legend substantially similar to the following:

 

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER ANY APPLICABLE STATE
SECURITIES LAWS, AND THEY CANNOT BE OFFERED FOR SALE, SOLD, TRANSFERRED, PLEDGED
OR OTHERWISE HYPOTHECATED EXCEPT IN ACCORDANCE WITH THE REGISTRATION
REQUIREMENTS OF THE ACT AND STATE SECURITIES LAWS OR UPON DELIVERY TO THIS
Company OF AN OPINION OF LEGAL COUNSEL SATISFACTORY TO THE Company THAT AN
EXEMPTION FROM REGISTRATION IS AVAILABLE.

 

 3 

 

 

4.1.5 Accredited Investor. The Purchaser is an “accredited investor” as such
term is defined in Rule 501 of Regulation D promulgated under the Securities
Act.

 

4.1.6 Ability to Bear Economic Risk. Purchaser acknowledges that investment in
the Shares involves a high degree of risk, and represents that he is able,
without materially impairing his financial condition, to hold the Shares for an
indefinite period of time and to suffer a complete loss of his investment.

 

4.1.7 Purchaser Authorization. The Purchaser, if not an individual, is empowered
and duly authorized to enter into this Agreement under any governing document,
partnership agreement, trust instrument, pension plan, charter, certificate of
incorporation, bylaw provision or the like; this Agreement constitutes a valid
and binding agreement of the Purchaser enforceable against the Purchaser in
accordance with its terms; and the person signing this Agreement on behalf of
the Purchaser is empowered and duly authorized to do so by the governing
document or trust instrument, pension plan, charter, certificate of
incorporation, bylaw provision, board of directors or stockholder resolution, or
the like.

 

4.1.8 Investor Questionnaire. The Purchaser has accurately completed the
Investor Questionnaire attached hereto as Exhibit A and incorporated by
reference herein.

 

ARTICLE 5

INDEMNIFICATION

 

The Purchaser hereby agrees to indemnify and defend the Company and its officers
and managers and holds them harmless from and against any and all liability,
damage, cost or expense incurred on account of or arising out of:

 

(a) Any breach of or inaccuracy in the Purchaser’s representations, warranties
or agreements herein;

 

(b) Any disposition of any Shares contrary to any of the Purchaser’s
representations, warranties or agreements herein; and

 

(c) Any action, suit or proceeding based on (i) a claim that any of said
representations, warranties or agreements was inaccurate or misleading or
otherwise cause for obtaining damages or redress from the Company or any manager
or officer of the Company under the Act, or (ii) any disposition of any Shares.

 

ARTICLE 6

MISCELLANEOUS

 

6.1 Expenses. Except as otherwise specifically provided for herein, whether or
not the transactions contemplated hereby are consummated, each of the Parties
hereto shall bear the cost of all fees and expenses relating to or arising from
its compliance with the various provisions of this Agreement and such Party’s
covenants to be performed hereunder, and except as otherwise specifically
provided for herein, each of the Parties hereto agrees to pay all of its own
expenses (including, without limitation, attorneys and accountants’ fees and
printing expenses) incurred in connection with this Agreement, the transactions
contemplated hereby, the negotiations leading to the same and the preparations
made for carrying the same into effect.

 

 4 

 

 

6.2 Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when delivered personally to the
recipient or when sent by facsimile followed by delivery by reputable overnight
courier service (charges prepaid), one day after being sent to the recipient by
reputable overnight courier service (charges prepaid). Any notice, demand or
other communication hereunder may be given by any other means (including
electronic mail), but shall not be deemed to have been duly given unless and
until it is actually received by the intended recipient. Such notices, demands
and other communications shall be sent to the addresses indicated below:

 

  To the Company: Nestbuilder.com Corp.     201 W. Passaic Street, Suite 301    
Rochelle Park, NJ 07662         To the Purchaser:
________________________________     ________________________________    
________________________________     Facsimile: ________________________    
Email: ___________________________

 

or to such other address, to the attention of such other Person and/or with such
other copy or copies as the recipient Party has specified by prior written
notice to the sending Party. If any time period for giving notice or taking
action expires on a day which is a Saturday, Sunday or legal holiday in the
State of Nevada (any other day being a “business day”), such time period shall
automatically be extended to, the next business day immediately following such
Saturday, Sunday or legal holiday.

 

6.3 Entire Agreement. This Agreement, together with the exhibits hereto, sets
forth the entire agreement and understanding of the Parties hereto with respect
to the transactions contemplated hereby and supersedes all prior agreements,
arrangements and understandings related to the subject matter hereof. No
understanding, promise, inducement, statement of intention, representation,
warranty, covenant or condition, written or oral, express or implied, whether by
statute or otherwise, has been made by any Party hereto that is not embodied in
this Agreement or exhibits hereto, and no Party hereto shall be bound by or
liable for any alleged understanding, promise, inducement, statement,
representation, warranty, covenant or condition not so set forth.

 

6.4 Remedies Cumulative. No remedy herein conferred upon any Party is intended
to be exclusive of any other remedy and each and every such remedy shall be
cumulative and shall be in addition to every other remedy given hereunder or now
or hereafter existing at law or in equity or by statute or otherwise.

 

 5 

 

 

6.5 Execution of Additional Documents. Each Party hereto shall make, execute,
acknowledge and deliver such other instruments and documents, and take all such
other actions as may be reasonably required, in order to effectuate the purposes
of this Agreement and to consummate the transactions contemplated hereby.

 

6.6 Finders’ and Related Fees. Each of the Parties hereto is responsible for,
and shall indemnify the other against, any claim by any third party to a fee,
commission, bonus or other remuneration arising by reason of any services
alleged to have been rendered to or at the instance of said Party to this
Agreement with respect to this Agreement or to any of the transactions
contemplated hereby.

 

6.7 Governing Law. This Agreement has been negotiated and executed in the State
of Nevada and shall be construed and enforced in accordance with the laws of
such state including all matters of construction, validity, performance, and
enforcement and without giving effect to the principles of conflict of laws.

 

6.8 Forum. Each of the Parties hereto agrees that any action or suit that may be
brought by any Party hereto against any other Party hereto in connection with
this Agreement or the transactions contemplated hereby may be brought only in a
federal or state court in Clark County, Nevada.

 

6.9 Attorneys’ Fees. Except as otherwise provided herein, if a dispute should
arise between the Parties including, but not limited to arbitration, the
prevailing Party shall be reimbursed by the non-prevailing Party for all
reasonable expenses incurred in resolving such dispute, including reasonable
attorneys’ fees exclusive of such amount of attorneys’ fees as shall be a
premium for result or for risk of loss under a contingency fee arrangement.

 

6.10 Binding Effect and Assignment. This Agreement shall inure to the benefit of
and be binding upon the Parties hereto and their respective heirs, executors,
administrators, legal representatives and assigns. No Party may assign either
this Agreement or any of its rights, interests, or obligations hereunder without
the prior written approval of the other Party.

 

6.11 Rules of Construction. The Purchaser acknowledges that this Agreement has
been drafted by attorneys for the Company. The Parties agree that this Agreement
has been negotiated as an arms-length transaction and that both Parties have had
the opportunity to be represented by counsel during the negotiation and
execution of this Agreement and, therefore, waive the application of any law,
regulation, holding or rule of construction providing that ambiguities in an
agreement or other document will be construed against the party drafting such
agreement or document.

 

6.12 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. In making proof of this Agreement, it shall not be
necessary to produce or account for more than one such counterpart.

 

6.13 Telecopy Execution and Delivery. A facsimile, telecopy or other
reproduction of this Agreement may be executed by one or more parties hereto and
delivered by such party by facsimile or any similar electronic transmission
device pursuant to which the signature of or on behalf of such party can be
seen. Such execution and delivery shall be considered valid, binding and
effective for all purposes. At the request of any party hereto, all parties
hereto agree to execute and deliver an original of this Agreement as well as any
facsimile, telecopy or other reproduction hereof.

 

6.14 Currency. All currency is expressed in U.S. dollars.

 

[Signature Page Follows]

 

 6 

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first written hereinabove.

 

  “Company”       Nestbuilder.com Corp.,   a Nevada corporation         By:    
Name: Alex Aliksanyan   Title: Chief Executive Officer         “Purchaser”      
[Name of Purchaser]         By:     Name:     Title:  

 

[SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT]

 

   

 

 

Exhibit a

Investor Questionnaire

(to be completed by each Purchaser)

 

Name: ___________________________  

 

Home Phone: ___________________________  

 

Work Phone: ___________________________  

 

1. a. State of Residence:
_______________________________________________________________________   b. For
how long?
___________________________________________________________________________   c.
Do you maintain a residence in any other state?
________________________________________________     2. In which state(s) do you
      a. File state income tax returns:
______________________________________________________________   b. Vote:
________________________________________________________________________________
  c. Hold current driver’s license:
______________________________________________________________   d. Maintain a
house or apartment: ____________________________________________________________

 

3. What is your present age? _________ What is your date of birth?
_____________________     4. Affiliations with Nestbuilder.com Corp.:
________________________________________________________     5. Please check the
box of the category or categories that describe the purchaser referenced above
(the “Purchaser”)

 

  [  ] (i) a natural person, who (i) has a net worth ((x) excluding the value of
the Purchaser’s primary residence and the related amount of indebtedness secured
by the primary residence up to the fair market value of the residence)
individually or jointly with the Purchaser’s spouse that exceeds $1,000,000 at
the time of purchase of the Shares or (ii) had annual income in excess of
$200,000 in each of the two most recent calendar years and reasonably expects to
have income in excess of $200,000 in the current calendar year; or (iii) had
annual income jointly with the Purchaser’s spouse in excess of $300,000 in each
of the two most recent calendar years and reasonably expects to have joint
income in excess of $300,000 in the current calendar year;         [  ] (ii) a
bank as defined in Section 3(a)(2) of the Securities Act or any savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act, whether acting in its individual or fiduciary capacity;        
[  ] (iii) a broker or dealer registered pursuant to Section 15 of the U.S.
Securities Exchange Act of 1934;         [  ] (iv) an insurance company as
defined in Section 2(a)(13) of the Securities Act;         [  ] (v) an
investment company registered under the U.S. Investment Company Act of 1940 (the
“Investment Company Act”);

 

 A - 1 

 

 

  [  ] (vi) a business development company as defined in Section 2(a)(48) of the
Investment Company Act;         [  ] (vii) a Small Business Investment Company
licensed by the U.S. Small Business Administration under Section 301(c) or (d)
of the U.S. Small Business Investment Act of 1958;         [  ] (viii) a plan
established and maintained by a state, its political subdivisions or any agency
or instrumentality of a state or its political subdivisions, for the benefit of
its employees, which plan has total assets in excess of $5,000,000;         [  ]
(ix) an employee benefit plan within the meaning of the U.S. Employee Retirement
Income Security Act of 1974 (“ERISA”), and (i) the investment decision is made
by a plan fiduciary, as defined in Section 3(21) of ERISA, that is either a
bank, savings and loan association, insurance company or registered investment
adviser, (ii) the employee benefit plan has total assets in excess of
$5,000,000, or (iii) if a self-directed plan, investment decisions are made
solely by persons that are accredited investors;         [  ] (x) a private
business development company as defined in Section 202(a)(22) of the U.S.
Investment Advisers Act of 1940 (the “Advisers Act”);         [  ] (xi) an
organization described in Section 501(c)(3) of the U.S. Internal Revenue Code of
1986 (the “Code”), a corporation, a Massachusetts or similar business trust, or
a partnership, not formed for the specific purpose of acquiring the Shares, with
total assets in excess of $5,000,000;         [  ] (xii) a trust, with total
assets in excess of $5,000,000, not formed for the specific purpose of acquiring
the Shares, whose purchase is directed by a sophisticated person as described in
Rule 506(b)(2)(ii) of Regulation D; or         [  ] (xiii) a corporation,
partnership, limited liability company, trust, estate or other entity, each of
the equity owners of which is an “accredited investor” (as such term is defined
in Rule 501 of Regulation D).

 

 A - 2 

 

 